waNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 51-91 are pending.

2.  Applicant’s IDSs, submitted on 11/3/2021, 12/1/2021, 1/1/2022 and 2/15/2022 are acknowledged and have been considered.

REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s approved TD of 11/3/2021 in conjunction with applicants’ arguments submitted in the Response of 11/3/2021 has overcome the ODP rejections which are the only outstanding rejections of record. Applicant has also submitted a TD over US Patent No: 10,662,245.

Accordingly, claims  51-91 are deemed allowable. 

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 4, 2022					/JAMES  ROGERS/
Examiner, Art Unit 1644



/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644